Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on September 13, 2021.
Claims 10-28 are currently pending. Claims 10, 15-16 and 28 have been amended.  Claims 11 and 20 have been withdrawn. Entry of this amendment is accepted and made of record.
Previous objection of claims 15 and 16 have been withdrawn in view of Applicant’s amendment filed September 13, 2021.
Previous rejection of claims 15-16 and 24-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, have been withdrawn in view of Applicant’s amendment filed September 13, 2021.

Claim Objections
Claim 12 is objected to because of the following informalities:  
The claim recites “the gate of each die is not connected to the gates of the other dies and a single die is disabled during one cycle”.  Perhaps Applicant means: “the gate of each die is not connected through one node to the gates of the other dies and a single die is disabled during one cycle”, since according to the Specification the gates are connected to the power semiconductor module as shown in Figure 1b. Appropriate correction is required.
Claim 28 is objected to because of the following informalities:
The claim recites “to apply a current limited voltage to the gate of the at least one die during a period of time of the cycle wherein the at least one die is not conducting, the applied current limited voltage having a voltage value that not does enable the die to be conducting” in lines 7-9. Perhaps Applicant means: “to apply a current limited voltage to the gate of the at least one die during a period of time of the cycle wherein the at least one die is not conducting, the applied current limited voltage having a voltage value that does not enable the die to be conducting”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over N. Baker et al. "Online junction temperature measurement using peak gate current" (hereinafter Baker) in view of Orr (US 2007/0004054) (hereinafter Orr).
Regarding claim 10, Baker teaches a method for determining the junction temperature of at least one die of a semiconductor power module, the semiconductor power module being composed of plural dies (DUT IGBT and Aux. IGBT) connected in parallel (See Figure 6) and switching between conducting and non conducting states (ON, OFF) according to pattern cycles (normal charging cycles of the gate terminal) (see page 1271, left column, third paragraph), the method comprising: 
setting the at least one die in a non-conducting state (gate voltage is sampled just before turn-on (Vgneg)/before the gate voltage has reached the threshold voltage of the device) during at least a fraction 
applying a voltage to the gate of the at least one die during a period of time of the cycle wherein the at least one die is not conducting (gate voltage is sampled just before turn-on (Vgneg)/before the gate voltage has reached the threshold voltage of the device) (see Figure 6, and page 1273, left column, fourth paragraph and page 1274, left column, first paragraph), the resulting voltage excursion having a value that does not enable the die to be conducting (Vgneg) (see Figure 6, and page 1273, left column, fourth paragraph), measuring the voltage at the gate of the die (see page 1273, left column, fourth paragraph and page 1274, left column, first paragraph),
calculating a gate internal resistance based on the measured voltage (see equation 2; page 1273, left column, third and fourth paragraphs), and 
deriving from the gate internal resistance (RGint) a temperature variation of the junction of the at least one die or the temperature of the junction of the die (see equation 2; page 1273, left column, third and fourth paragraphs).
	However, Baker does not explicitly teach the voltage being a current limited voltage.
Orr teaches a voltage being a current limited voltage (see paragraphs 0005, 0013, 0025, 0042).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the voltage as taught by Baker to be a current limited voltage as taught by Orr. One would be motivated to provide a current limited voltage in order to control the voltage to a desired value as known in the art.
Regarding claim 28, Baker teaches a device for determining the junction temperature of at least one die of a semiconductor power module, the semiconductor power module being composed of plural dies (DUT IGBT and Aux. IGBT) connected in parallel (See Figure 6) and switching between conducting and non conducting states (ON, OFF) according to pattern cycles (normal charging cycles of the gate terminal) (see page 1271, left column, third paragraph), the device comprising: 
processing circuitry setting the at least one die in a non-conducting state (gate voltage is sampled just before turn-on (Vgneg)/before the gate voltage has reached the threshold voltage of the device) during 
applying a voltage to the gate of the at least one die during a period of time of the cycle wherein the at least one die is not conducting (gate voltage is sampled just before turn-on (Vgneg)/before the gate voltage has reached the threshold voltage of the device) (see Figure 6, and page 1273, left column, fourth paragraph and page 1274, left column, first paragraph), the applied voltage having a voltage value that does not enable the die to be conducting (Vgneg) (see Figure 6, and page 1273, left column, fourth paragraph), measuring the voltage at the gate of the die (see page 1273, left column, fourth paragraph and page 1274, left column, first paragraph),
calculating a gate internal resistance based on the measured voltage (see equation 2; page 1273, left column, third and fourth paragraphs), and 
deriving from the gate internal resistance (RGint) a temperature variation of the junction of the at least one die or the temperature of the junction of the die (see equation 2; page 1273, left column, third and fourth paragraphs).
	However, Baker does not explicitly teach the voltage being a current limited voltage.
Orr teaches a voltage being a current limited voltage (see paragraphs 0005, 0013, 0025, 0042).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the voltage as taught by Baker to be a current limited voltage as taught by Orr. One would be motivated to provide a current limited voltage in order to control the voltage to a desired value as known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection necessitated by amendment.

Allowable Subject Matter
Claims 12-19 and 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855